UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE RICHARD K. EATON, JUDGE
__________________________________________
                                           )
GLOBAL ALUMINUM DISTRIBUTOR LLC,           )
                                           )
                  Plaintiff,               )
                                           )
      and                                  )
                                           )
HIALEAH ALUMINUM SUPPLY, INC.,            )
                                           )
                  Consolidated Plaintiff,  )
                                           )
      v.                                   ) Consol. Court No. 21-00198
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
      and                                  )
                                           )
TA CHEN INTERNATIONAL, INC.,               )
                                           )
                  Defendant-Intervenor.    )
__________________________________________)

 DEFENDANT’S RESPONSE TO PROPOSED PLAINTIFF-INTERVENOR’S MOTION
           FOR PARTIAL ACCESS UNDER PROTECTIVE ORDER
      AND EXTENSION OF TIME TO FILE RESPONSE TO COURT ORDER

       Proposed Plaintiff-Intervenor, Kingtom Aluminio S.R.L. (Kingtom), moves this Court for

partial access under the Protective Order (ECF No. 28) so that Kingtom may file confidential

affidavits in support of its motion to intervene, and for an extension of time to submit such

filings (ECF No. 53). Although defendant, United States (the Government), does not oppose this

relief, we respectfully submit that, should the Court grant Kingtom’s pending motion for partial

access under the protective order, Kingtom’s access under the Protective Order be strictly limited

to filing confidential documents in support of its motion to intervene. Because Kingtom is not a

party to this proceeding, nor a signatory to the Protective Order, we respectfully request that
Kingtom not be permitted access to any confidential documents submitted by the parties to this

action in accordance with the Protective Order, including, but not limited to, the confidential

administrative record filed by the Government. ECF Nos. 34-40.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              JEANNE E. DAVIDSON
                                              Director

                                      By:     /s/ Justin R. Miller
                                              JUSTIN R. MILLER
                                              Attorney-in-Charge
                                              International Trade Field Office

                                              /s/ Aimee Lee
                                              AIMEE LEE
                                              Assistant Director

                                              /s/ Alexander Vanderweide
Of Counsel:                                   ALEXANDER VANDERWEIDE
Tamari J. Lagvilava                           Senior Trial Attorney
Chelsea Reyes                                 Civil Division, U.S. Dept. of Justice
Office of Chief Counsel                       Commercial Litigation Branch
U.S. Customs and Border Protection            26 Federal Plaza, Room 346
                                              New York, New York 10278
                                              Attorneys for Defendant

August 31, 2021




                                                 2
